UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HELEN SWARTZ,                                                          :
                                                                       :
                                    Plaintiff,                         :    21-CV-1345 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
DEVLI PROPERTIES, INC.,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

JESSE M. FURMAN, United States District Judge:

        The parties in this case submitted a proposed case management plan and joint letter in

advance of the initial pretrial conference currently scheduled for May 26, 2021. But the joint

letter, filed at ECF No. 14-1, does not include the information required by the Court’s Order at

ECF No. 5. Accordingly, the parties are instructed to confer and submit a revised joint letter

complying with the Court’s Order no later than May 18, 2021. The Court notes that in the

proposed case management plan, the parties indicate that they consent to conducting all further

proceedings before the assigned Magistrate Judge. ECF No. 14, at 1. If that is correct, and not a

mistake, the parties should, by the same date, submit an executed consent form using the form

identified in the model case management plan. (If either party does not consent, the parties need

not do anything and the Court will take no further action on that front.)

        Furthermore, in light of the COVID-19 situation, the Court will not hold the upcoming

conference in this case in person. In their revised joint letter, the parties should also indicate

whether they can do without a conference altogether. If so, the Court may enter a case

management plan and scheduling order and the parties need not appear. If not, the Court will
hold the initial conference by telephone, albeit perhaps at a different time. To that end, counsel

should indicate in their joint letter dates and times during the week of the conference that they

would be available for a telephone conference. In either case, counsel should review and comply

with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-jesse-m-furman.

       Finally, the Court notes that Plaintiff — with Defendant’s consent — filed an Amended

Complaint pursuant to Rule 15(a)(2) on April 28, 2021. See ECF Nos. 11 & 12. To date,

Defendant has not yet answered or otherwise responded to the Amended Complaint, even though

its time to do so expired on May 12, 2021. See Fed. R. Civ. P. 15(a)(3). The Court, sua sponte,

grants Defendant a nunc pro tunc extension of the deadline to May 20, 2021.


       SO ORDERED.

Dated: May 13, 2021                                  __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
